Citation Nr: 0533617	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed February 1998 rating decision, the RO 
denied the veteran's service connection claim because the 
evidence of record did not show a diagnosis of PTSD and did 
not verify a stressor event.

3.  Evidence received subsequent to the February 1998 RO 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The February 1998 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify with 
respect to the veteran's claim to reopen a previously 
disallowed claim.  In correspondence dated in October 2003, 
the RO apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The October 2003 VCAA 
notice properly advised the veteran to submit new and 
material evidence.    

The Board acknowledges that the October 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
January 2004 rating decision, and the December 2004 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
December 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	Evidence

In September 1997, the veteran filed a claim (VA Form 21-526) 
for service connection for PTSD.  The RO denied the veteran's 
service connection claim for PTSD in its February 1998 rating 
decision because there was no confirmed diagnosis of PTSD.  
In February 1998, the RO sent correspondence that notified 
the veteran of its rating decision and advised him of his 
rights to appeal the decision along with the rating decision.  
The veteran did not appeal the RO's decision, and it became 
final.  

The RO considered the following evidence prior to rendering 
its February 1998 rating decision denying the veteran's 
claim.

The service medical records contain no symptoms, treatment, 
or diagnosis of a mental disorder during service.  
Additionally, the records document no combat-related wounds 
or injuries.  

The DD Form 214 shows that the veteran served in field 
artillery.  It additionally reveals that the veteran was 
awarded the National Defense Service Medal, Vietnam Service 
Medal with One Bronze Service Star, and the Vietnam Campaign 
Medal.

The service personnel records reveal that the veteran served 
in Vietnam from February 1968 to February 1969 as a cannoneer 
in an infantry division.  In addition, it is noted that the 
veteran participated in the Vietnam Tet Counter Offensive 
campaign.    

The veteran submitted private medical records in October 1997 
that did not show a diagnosis of PTSD or any other medical 
condition.  

In October 1997, the veteran submitted a PTSD Questionnaire.  
The veteran wrote the name of one individual and indicated 
that the person was injured non-battle.  

The February 1998 VA PTSD examination report shows that the 
veteran reported, among other things, that he worked as a 
perimeter guard during service, shot two people, and 
witnessed others being killed.  He indicated that he now 
became angry when he saw Vietnamese.  After reviewing the 
claims file and examining the veteran, the VA examiner 
concluded that the veteran did not meet the full criteria for 
PTSD.  Additionally, the VA examiner did not find that the 
veteran met the criteria for any other mental disorder. 

The following evidence was associated with the claims file 
after the February 1998 rating decision.

The October 1993 Social Security Administration medical 
report shows that the veteran's memory and behavior were 
clinically evaluated as normal.  

In October 2003, the veteran underwent a private psychiatric 
evaluation.  The examining psychiatrist noted that the 
veteran had nightmares and flashbacks of his service in 
Vietnam that were "consistent with those of post traumatic 
stress disorder."  In addition, the veteran had symptoms 
affecting sleep, appetite, memory, concentration, energy, 
interest and sex drive that strongly indicated depression.  
The psychiatrist diagnosed post-traumatic stress disorder and 
major depression on Axis I. 

The May 2004 VA PTSD assessment report reveals that the 
veteran identified his experiences on guard duty on the 
perimeter of the firebase during his service in Vietnam as 
the most troubling combat-related experience.  Specifically, 
he explained that the nightly attacks by the Viet Cong would 
result in the wounding or killing of several of his 
colleagues.  After the attacks, the veteran was assigned to 
retrieve the corpses of Viet Cong soldiers "hanging in the 
wire" around the firebase.  The VA psychologist wrote that 
the veteran's "approach to psychological testing produced 
responses that were valid and that are in-keeping with those 
of other veterans in this population who have participated in 
combat experiences similar to those described by him."  The 
veteran was diagnosed with PTSD, chronic, delayed onset; and 
depressive disorder on Axis I.    

In a June 2004 statement, the veteran further explained that 
he pulled a lot of guard duty on the perimeter during the TET 
offenses.  He reported that he was responsible for shooting 
and killing the enemy when they attempted to infiltrate the 
base.  He additionally removed the bodies out of the razor 
wire in the mornings due to the stench and weather.  He added 
that he saw his friends being wounded and killed and was 
under fire "quite a bit" but had never been hit.  

The veteran's wife also submitted a statement in June 2004.  
She reported that the veteran had "bad dreams," trouble 
sleeping at night, and would wake up "in a sweat" after the 
Iraq war began.  

In the October 2004 PTSD Questionnaire, the veteran again 
reported that he witnessed the "enemy caught in razor" and 
had to remove their bodies from the wire as his stressor 
event.  He additionally noted that enemy fire, rockets, 
infiltrators, and witnessing his buddies being wounded and 
shot contributed to his PTSD.  He cited the Tet Offense as 
the time period when he experienced these stressor events.  


III.	New and Material Evidence

As a preliminary matter, the Board notes that the January 
2004 rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and, therefore, reopened the previously disallowed claim for 
service connection for PTSD but denied the claim on the 
merits.  The Board notes that in Barnett v. Brown, 8 Vet. 
App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the PTSD claim.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for PTSD was initiated in 
September 2003.  Thus, the revised definition of "new and 
material evidence" is applicable to his PTSD claim.  

Analysis

An October 2003 Social Security Administration medical report 
has been associated with the claims file since the February 
1998 RO rating decision.  Although it is new evidence, it is 
not material because it neither relates to an unestablished 
fact necessary to substantiate the claim nor raises a 
reasonable possibility of substantiating the claim because 
the medical report does not contain a diagnosis of PTSD or 
any other mental disorder.  

Additionally, the veteran submitted a statement in June 2004 
and completed another PTSD Questionnaire in October 2004.  
The Board again finds that the evidence is new, but not 
material.  Although the veteran's statement and the PTSD 
questionnaire contained information about the veteran's 
claimed in-service stressor events that had not previously 
been considered by VA in connection with his PTSD claim and 
such information related to a previously unestablished fact 
necessary to substantiate his claim, his statements alone, 
without supporting corroborative evidence, present no 
reasonable possibility of substantiating his claim.  
38 C.F.R. § 3.304(f) (2005).       

In addition, the veteran's wife submitted statement in June 
2004.  Her statement is new evidence; however, it is also not 
material.  While the statement relates to an unestablished 
fact necessary to substantiate the veteran's PTSD claim 
(i.e., a current diagnosis of PTSD) and is presumed credible 
for purposes of determining whether the claim should be 
reopened, her observations of the veteran do not present a 
reasonable possibility of establishing that the veteran 
suffers from PTSD because she lacks the requisite medical 
expertise to provide a diagnosis of PTSD.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Nonetheless, the October 2003 private psychiatric evaluation 
report and the May 2004 VA PTSD assessment report do reflect 
a current diagnosis of PTSD by both a private psychiatrist 
and a VA psychologist, respectively.  Consequently, the 
reports constitute new evidence as they had not previously 
been considered by VA in relation to the veteran's claim and 
were not redundant or duplicative of evidence already of 
record.  Moreover, the evidence is material because the 
medical reports relate to an unestablished fact necessary to 
substantiate the claim and present a reasonable possibility 
of substantiating the claim (i.e., a current diagnosis of 
PTSD).  
      
Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record after ensuring that the duty to assist 
the veteran has been satisfied.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

Under the VCAA, VA is required to notify the claimant and his 
or her representative of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) upon receipt 
of a complete or substantially complete application for 
benefits.  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (deciding that a complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation).

The veteran, through his representative, contends that he has 
not received adequate notice under the VCAA regarding his 
PTSD claim.  The Board observes that the RO issued a duty to 
assist letter in October 2003; however, it did not delineate 
the elements necessary to establish service connection for a 
PTSD claim.  After careful review of the claims file, the 
Board finds that the RO has not provided adequate notice to 
the veteran as required by the VCAA.  In particular, the RO 
has failed to advise the veteran of the evidence necessary to 
prevail in his claim of service connection for PTSD.  


Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service 
connection for PTSD, including which 
portion of the information and evidence 
is to be provided by the veteran and 
which portion VA will attempt to obtain 
on behalf of the veteran as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159 (2005).  
This action should particularly address 
what evidence is needed for the veteran 
to prevail on his PTSD claim.  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law. 

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.    


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


